Case 3:17-cv-00601-MHL Document 156 Filed 07/29/19 Page 1 of 1 PageID# 2613

                                                                                      BommB
                                                                                      r—— " j
                                                                                          JUL 2 9 2019 I
                               UNITED STATES DISTRICT COURT
                                                                                   11I                 J
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION


 ROBERT DAVID STEELE,

                                    Plaintiff,             17-CV-00601-MHL


                   -against-

 JASON GOODMAN,

                                  Defendant.




               CHANGE OF ADDRESS AND CERTIFICATE OF SERVICE


               ALL PARTIES please take note ofthe new address for the undersigned. Forward

materials to: GENERAL DELIVERY,ROUGH AND READY,CA 95975




 SUITE 3000                        Jason Goodman,CEO                Susan A. Holmes
 Clerk of the Court                Multi-media Systems             (Lutzke)
 U.S. District Court               Design,Inc.                      2608 Leisure Drive
 701 E.Broad St.                  252 7th Avenue                    Apt. B
 Richmond,VA 23219                 Suite 6-S                        Ft. Collins, CO 80525
                                   New York,NY 10001

                                                                                            >3
I hereby attest that the foregoing is true and accurate under the penalties of perjury on this
                                                                                             I

day of July, 2019.


                                                             1.
                                                                           D.G.SWEIGERT,C/O
                                                                          GENERAL DELIVERY
                                                               ROUGH AND READY,CA 95975
